Citation Nr: 1432935	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of pneumonia, emphysema, status post-thoracentesis, right thoracotomy with decortications, and placement of chest tubes, prior to February 18, 2010.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of pneumonia, emphysema, status post-thoracentesis, right thoracotomy with decortications, and placement of chest tubes, from February 18, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1987 to January 2003.  The Veteran's DD 214 also notes an additional period of active duty service, which is unverified.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  While the Veteran has relocated during the course of his appeal, it appears that the RO in Roanoke, Virginia maintains jurisdiction.  The Board has previously remanded this case for further development in December 2009, September 2010, September 2011, and May 2012.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Veterans Benefits Management Systems file and a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in these files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that a remand is necessary in order to obtain an addendum opinion, which fully complies with the Board's September 2011 and May 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Board notes that the May 2012 examiner did not address whether or not the Veteran had ever experienced acute respiratory failure in his addendum opinion as requested by the Board's May 2012 remand directives. 

Accordingly, the case is REMANDED for the following action:

Contact the November 2011 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for an addendum opinion to the November 2011 VA examination report.  The claims folder and a copy of the remand must be available for review.  

(a)  The examiner should indicate receipt and review of the claims folder in the addendum report.

It should be noted that the Board must evaluate the Veteran with regard to his pneumonia residuals, based upon the specific criteria set forth in the rating schedule.  In doing so, the Board may not rely on its own medical conclusions.  As such, the examiner is asked to answer the following question:

(b) Has the Veteran's service connected pneumonia residuals disorder ever led to acute respiratory failure?

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



